Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
                                      REASONS FOR ALLOWANCE



The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a computing system, which includes a memory configured to store instructions, and one or more processors configured to execute the instructions to receive data relating to an image or a user. The closest prior art, Lubowich et al. (USPAP       2010/0106,499), shows a similar system, in which, a memory configured to store instructions and one or more processors configured to execute the instructions to (Please note, paragraph 0027): receive data relating to an image (Please note, figure 2); determine one or more features from the data; obtain an enhancement model and enhance the image based on the one or more features and the enhancement model (Please note, please note figure 2 and paragraph 0030. As indicated on optional step 224, if the utterance is indeed in Z language, the features extracted in step 204 are used for enhancing Z language model 210 on optional step 228. However, if the utterance is not in Z language, the features extracted in step 204 are used for enhancing non-Z language model 212 on step 232. It will be appreciated that the features can be used for enhancement of further models. For example, if the utterance is identified to be of Z language, the relevant feature vector can be used for enhancing all other non-language acoustic models). However, Lubowich et al. fail to address: “wherein the enhancement model is obtained based on a process including the following steps: obtaining a preliminary enhancement model; generating the enhancement model based on an actual output of the preliminary enhancement model and a desired output”. These distinct features have been added to the sole independent claim and renders it allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, March 29, 2021